Title: From Thomas Jefferson to William Blount, 12 August 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Aug. 12. 1791.

Your letter of July 17. to General Knox, having been referred to me by the president, as relating to a subject merely civil, I have the pleasure to inform you of his consent to the absence you therein ask from the 15th. of September to the 20th. of November. As it imports highly to the people within your government to conform to the articles of the treaty against hunting or settling on the Indian lands, I have no doubt you will see the necessity of duly promulgating before your departure these and such other parts of the treaty as are immediately interesting to them.
I avail myself of this occasion of acknoleging the reciept of your favor of July 17. addressed to myself, and of expressing my anxiety to recieve the ulterior information on the subject of the lands of the United States which you are so good as to promise me. Among other things it will be interesting to know whereabouts the Southern boundary of N. Carolina will be intersected by the North line of the Cherokees which is to go on till it meets the line crossing Houlston. Also to know what and where is Campbell’s line spoken of in the treaties of Houlston and Hopewell, so that they may be delineated on the map.—I inclose you a paragraph from a newspaper on the subject of a Zachariah Coxe and others, which we hope to be without foundation. I have the honour to be with great esteem & respect Sir Your most obedt. humble servt.,

Th: Jefferson

